DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims are indicated as containing allowable subject matter for the reasons set forth within the previously issued Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As indicated in the previously issued Office Action, the term "about" in claims 1-4, 8, 13 and 15 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the 
As indicated in the previously issued Office Action, the term "appropriate" in claims 4, 6 and 8 is a relative term which renders the claim indefinite.  The term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 5, 7, 9-12, 14 and 16-21 are rejected as depending (directly or indirectly) from rejected independent claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0206997 to Al-Harthi et al. (“Al-Harthi”).
Regarding claim 1, Al-Harthi discloses an iron-doped (per para. 87-88 and 160-161, the present invention may incorporate iron as desired) barium stannate (per para. 165, the nanoscale electroceramic material of the present invention may be made of barium stannate) material (e.g. the nanoscale electroceramic material included within the present invention, as discussed at para. 165).
Al-Harthi does not disclose a ferric cation concentration (note that because Al-Harthi discloses the presence of iron therein, some “ferric” cations will duly be incorporated therein) of about 10 to about 500 ppm by weight.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen ferric cation concentration will determine the resultant strength of the Al-Harthi nanoscale electromagnetic material’s magnetic attraction (para. 200).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide such a cation concentration, in order to provide the benefit of yield a resultant magnetic field strength as desired.
	Regarding claim 2, Al-Harthi discloses the iron-doped barium stannate material according to claim 1, wherein the ferric cation concentration is of about 10 to about 300 ppm (see the modification set forth in the rejection of claim 1, supra).
Response to Arguments
In response to Applicants’ argument regarding the term “about” (Arguments/Remarks pgs. 6-7), Examiner respectfully asserts that Applicants’ specification provides an indication of how the term should “generally” be interpreted, but does not indicate that it in all instances should interpreted in such manner.  Accordingly, Applicants are encouraged to cure this deficiency with more specific language included in the respective claims.  In the event that Applicants 
In response to Applicants’ argument that the wording “appropriate volume…” refers to a volume corresponding to the amount of ferric cation desired (Arguments/Remarks pg. 7), Examiner respectfully asserts that Applicants’ use of “desired” is subjective itself.  Accordingly, Applicants are encouraged to cure this deficiency.  In the event that Applicants would like assistance in arriving at claim language to overcome this, Applicants are encouraged to telephone Examiner at any time.
In response to Applicants’ argument that Al-Harthi’s paragraphs 87-88 concern two different embodiments (Arguments/Remarks pgs. 8-9), Examiner notes that within Al-Harthi, both paragraphs 87 and 88 concern “one embodiment”.  When the document actually intends to refer to another separate embodiment, it specifically indicates such an intent, as can be seen in the “another embodiment” language set forth within paragraphs 125, 126 and 127.  Note that paragraphs 87-88, 160-161 and 165 all concern said “one embodiment”.
In response to Applicants’ argument that Al-Harthi does not teach an iron-doped barium stannate (Arguments/Remarks pgs. 9-10), Examiner encourages Applicants to see the basis of rejection set forth supra.  Additionally, given the nature of Applicants’ arguments, it is now unclear whether Applicants are actually attempting to patent a newly formed material/device, or instead, attempting to patent a preexisting chemical compound.  Please review/revise/clarify the exact nature of the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637